Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Suspension of License Pending Appeal of Respondent James Joseph Gormley III. The State Bar and the special master recommend that the Court accept Gormley’s Petition in which he admits that he has been convicted of a felony and that such conviction constitutes a violation of Standard 66 (conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment) of Bar Rule 4-102 (d). Gormley asks that this Court accept the voluntary suspension of his license to practice law during the appeal of his conviction, as provided by Bar Rule 4-106 (f) (1). Gormley admits that on November 19, 1999, a jury impaneled in the United States District Court for the Southern District of West Virginia at Huntington returned a verdict finding him guilty of conspiracy, in violation of 18 USC § 371; money laundering and conspiracy, in violation of 18 USC § 1956 (h); wire fraud and aiding and abetting, in violation of 18 USC §§ 1343 and 2; money laundering and aiding and abetting, in violation of 18 USC §§ 1956 (a) (1) (A) (i) and 2; and, false declaration before the court, in violation of 18 USC § 1623, as charged in counts one, two, three, six, and thirteen, respectively, of the indictment handed down in Criminal Action No. 3:98-00152 of that court. Gormley further admits that on November 22,1999, the trial court entered a judgment based on the jury’s verdict and concedes that the offenses of which he was convicted are felony violations of the United States Code.
In his petition, Gormley acknowledges that, for purposes of the application of Standard 66 of Bar Rule 4-102 (d) in attorney disciplinary proceedings, Standard 66 (b) (3) defines the term “conviction” to include a verdict of guilty. Gormley thus admits his conviction constitutes a violation of Standard 66 of Bar Rule 4-102 (d) and makes him subject to the provisions of Bar Rule 4-106. We have reviewed the record and agree with the State Bar and the special master that Gormley has waived all rights to a hearing provided by Bar Rules 4-106 (a) and 4-106 (e), and that the suspension of his license pending termination of his appeal is an appropriate action in this case. Accordingly, Gormley’s petition is hereby accepted and he is suspended from the practice of law, pending termination of the appeal of his felony conviction.

Suspension of license pending termination of appeal.


All the Justices concur.

*367Decided May 1, 2000.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.